Citation Nr: 1701620	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-05 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Barry M. Salzman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.




ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to February 1975, August 1981 to March 1990, and July 1991 to January 1991, with additional National Guard service.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in August 2007 and August 2010.  In September 2016, the Veteran and her caretaker testified regarding this appeal at a hearing before the undersigned.  A transcript of that hearing is of record.

Although the RO may have reopened the previously denied claims, the Board must address the question of whether new and material evidence has been received to reopen the claim for service connection in order to establish its jurisdiction to review the merits of the previously denied claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran stated in her substantive appeal to the Board that she was not appealing the issues of denial for service connection for muscular disorder, claimed as restless leg syndrome, and denial of nonservice-connected pension.  Those issues are not before the Board.


FINDINGS OF FACT

1.  An August 2007 rating decision denied service connection for hypertension.  The Veteran did not appeal that decision, and the August 2007 decision is final.

2.  The evidence received subsequent to the August 2007 final denial of the claim for service connection for hypertension is new, and is also material because it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  As new and material evidence has been received since the August 2007 rating decision, the criteria to reopen the claim for service connection for hypertension have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

An August 2007 rating decision denied service connection for hypertension on the basis that hypertension was first diagnosed while the Veteran was not on active duty service and there was no indication that the condition was aggravated beyond natural progression by later service.

The Veteran was notified of the denial and did not perfect a timely appeal.  Therefore, the rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

VA will reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2016).  That analysis compares newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence received since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, evidence added to the claims file since the final August 2007 rating decision, includes service medical records, VA and private medical records, including a February 1998 reserve service medical record, associated with the claims file in June 2014, showing that the Veteran, on an "over 40" medical examination, exhibited blood pressure measuring 148/90 and was issued a recommendation for a further specialist examination regarding hypertension.  During the September 2016 hearing, the Veteran credibly testified that not all of her active duty service personnel records and corresponding medical records had been associated with the claims file.  The Veteran's long-time caretaker credibly testified that the Veteran had sustained 11 heart attacks, the most recent in July 2016, and had a current diagnosis of hypertension.  That evidence is new, and relates to unproven elements of the previously denied August 2007 decision, showing the presence of current disabilities and an inservice occurrence.  Collectively, the Board finds that the Veteran's testimony and the additional evidence constitute material evidence as they speak to unestablished elements of the claim and thus create a reasonable possibility of an allowance of the claim.

Accordingly, the Board finds that the low threshold for reopening the claims for service connection has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The new evidence is material and the Veteran's claim for service connection for hypertension is reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened.  To that extent only, the appeal is granted.


REMAND

Unfortunately, the claim for service connection for hypertension must be remanded for additional development.  During the September 2016 hearing, the Veteran credibly testified that not all of her active duty service personnel records and corresponding medical records had been associated with the claims file.  The Veteran had active service in the Air Force and Army.  Furthermore, she has stated that she was on active duty in the National Guard on multiple 180 day active duty contracts, and service in the Army and Air National Guard.  It is unclear what dates were served on active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  The Veteran also served in Southwest Asia.  

Accordingly, the Veteran's active duty service, including ACDUTRA, must be verified.  Then, any service personnel records and corresponding service medical records must be obtained, and associated with the claims file.  A VA examination and opinion must be obtained, taking into consideration any updated dates of service, corresponding service medical records, and the September 2016 testimony of the Veteran and the Veteran's long-time caretaker.

Additionally, the September 2016 hearing included testimony that the Veteran received Social Security Administration (SSA) disability benefits.  The outstanding SSA medical records must also be obtained.  

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA and private records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army Personnel Center, or any other appropriate State or Federal records depository, and request verification of the Veteran's complete active and reserve service, to include all periods of active reserve service, ACDUTRA, and INACDUTRA.  A copy of the Veteran's service personnel records, and corresponding service medical records should also be obtained.  The records should be associated with the claims file.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), should be entered if it is determined that the records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, the Veteran should be provided with appropriate notice under 38 C.F.R. § 3.159 (c), and given an opportunity to respond.

2.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

3.  Obtain the Veteran's Social Security Administration (SSA) records pertaining to a claim for disability benefits, including all decisions and associated medical records, and associate them with the claims file.  If those records are not available, all efforts to obtain them and any negative responses received must be documented in the claims file.

4.  Then, schedule the Veteran for a VA examination with a medical doctor of appropriate expertise addressing the etiology of hypertension.  The examiner must review the claims file and should note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service, including the September 2016 hearing testimony of the Veteran and the Veteran's caretaker.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  The examiner should provide the following medical opinions: 

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension developed within one year after discharge from service?  Cite to any evidence to support that opinion.

(b)  Is it at least as likely as not (50 percent or greater probability) that hypertension had its clinical onset during any period of active duty, or is otherwise related to any in-service disease, event, or injury?

5.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


